Citation Nr: 1401098	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depression.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued the 50 percent rating for the Veteran's service-connected major depression.  Although that decision did not explicitly deny entitlement to a TDIU, the Board has previously determined that this claim is in appellate status pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2013 the Board remanded the current appellate claims for further development, to include a new VA medical examination to evaluate the Veteran's service-connected major depression.  Such an examination was accomplished in September 2013, and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record does not reflect the Veteran's service-connected major depression is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

2.  In addition to his major depression, the Veteran is service-connected for diabetes mellitus, evaluated as 10 percent disabling prior to May 28, 2013, and 20 percent rating thereafter; dural calcification, etiology unknown, benign, forehead, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; post-operative residuals of pilondial cystectomy, low back, evaluated as noncompensable (zero percent); and bilateral hearing loss, evaluated as noncompensable.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected major depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an award of TDIU due to the Veteran's service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case the Veteran was sent notification via letters dated in March 2009, July 2013, and August 2013.  Although all of these letters were clearly not sent prior to the initial May 2009 rating decision as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all received prior to the last adjudication of the appellate claims below via a September 2013 Supplemental Statement of the Case.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned notification letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims and has indicated that no hearing is desired in conjunction with this case.

The Board acknowledges that the Veteran has reported being in receipt of disability benefits from the Social Security Administration (SSA), and that the Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a case involving a claim of service connection for PTSD that VA did not violate the duty to assist by failing to obtain SSA records because the evidence in that case did not indicate such records were relevant to the underlying claim.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

In this case, the Veteran reported he has had SSA benefits since 1991, which indicates any such records pertain to a period years prior to the current appellate claim.  As such, it does not appear that these records would be relevant to determining the current severity of this service-connected disability.  Further, the Veteran also reported that such benefits were due to a nonservice-connected back disorder, which indicates it would not have relevant information regarding the service-connected major depression or TDIU due to service-connected disability.  Therefore, the Board concludes that the Veteran's SSA records are not relevant, and there is no prejudice in adjudicating the appeal without such records.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not indentified outstanding evidence detailing symptomatology of his service-connected disabilities, to include major depression, that is not reflected by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations in April 2009 and September 2013 which evaluated the symptomatology of his service-connected major depressive disorder, as well as contained relevant findings regarding his TDIU claim.  As discussed in greater detail below, additional VA medical examination in April 2013 also contains relevant findings regarding the TDIU claim.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, no inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his service-connected major depression has increased in severity since the most recent examination.  Although no examination was conducted for the purpose of determining the aggregate impact of the Veteran's combined service-connected disabilities upon his employability, such an examination is not required per se as a matter of law.  See Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013); Floore v. Shinseki, No. 12-2017 (U.S. Vet. App. Nov. 5, 2013).  In this case, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's TDIU claim without such an examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Major Depression

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable rating criteria, Diagnostic Code 9434 provides that major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Initially, the Board acknowledges that the Veteran's service-connected major depression is manifested by symptoms of depressed mood, anxiety and chronic sleep impairment.  There are also references to mild memory loss, to include on the April 2009 VA examination.  However, such symptomatology is associated with the criteria for a 30 percent rating.  As such, this symptomatology does not appear to warrant consideration of a rating in excess of 50 percent in this case.

The Board also acknowledges that there are references to suicidal ideation, to include the April 2009 VA examination and a July 2009 period of VA hospitalization.  The April 2009 examination noted the Veteran was having suicidal thoughts pretty much on a daily basis, but currently had no plan and stated that he would probably never hurt himself because of his 4 grandchildren whom he adores.  Further, he denied self-harm thoughts or suicidal ideation at the time of his discharge from the July 2009 VA hospitalization.  More recently, he denied any current suicidal ideation to include treatment records dated in October 2009, May 2010 and the September 2013 VA examination.

Granted, suicidal ideation is among the symptoms referenced as part of the schedular criteria for a 70 percent rating.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Further, this holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, to the extent that the Veterans Court implied that the listed "areas" were irrelevant to the 70 percent disability determination, this was error.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In sum, the aforementioned caselaw requires the Board to review the Veteran's specific symptomatology to determine if he has the symptoms identified in the criteria for a higher rating, or symptomatology similar to those enumerated, and, if so, whether such symptomatology results in the level of occupational and social impairment contemplated by the higher rating.

Inasmuch as the record contains findings of suicidal ideation, the Board must consider whether a 70 percent rating is appropriate in this case.  The Board finds that it is not because, as detailed below, the Veteran's service-connected major depression is not manifested by any of the other symptomatology associated with such a rating, nor does his symptomatology result in the level of occupational and social impairment contemplated by this rating.  In other words, the record does not reflect the Veteran's service-connected major depression is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The Board also reiterates that while records in 2009 noted suicidal thoughts, the Veteran indicated no current plans because of the affect it would have on his family, and he has denied suicidal ideation since 2010.

The Board also notes that the evidence does not indicate the Veteran's major depression has resulted in the type of impairment of judgment or thinking contemplated by the 70 percent criteria.  For example, treatment records dated in March 2009 noted that his thoughts were linear, logical, coherent, and goal-directed with no pressured speech, obsessions, delusions, looseness or grandiosity; insight and judgment were found to be fair.  The April 2009 VA examination found the Veteran's thoughts appeared clear, logical, and goal-oriented; there was no loosening of association, pressured speech, or flight of ideas identified; he did not appear to be tangential at the examination.  Insight and judgment appeared good.  He did report sometimes seeing things, but it sounded like it may be more of flashbacks than actual hallucinations.  He had a clear sensorium with orientation times 3.  Records dated in January 2010 noted that his judgment and insight were normal.  Records dated in April 2010 found his thought processes to be normal; and his judgment and insight to be adequate.  His thinking was found to be logical and goal-directed on the September 2013 examination.  

A thorough review of the record does not indicate any obsessional rituals which interfere with routine activities.  In fact, as already noted, records dated in March 2009 noted no obsessions.  Similarly, while he as reported irritability, there is no evidence that it has resulted in the type of impaired impulse control, to include periods of violence, contemplated by the 70 percent rating criteria.  For example, records dated in October 2009, January 2010, and April 2010 found his impulse control to be adequate, and there was no indication of such on the September 2013 VA examination.

The April 2009 VA examination found that the Veteran was pleasant and cooperative; speech was appropriate in rate and rhythm; mood appeared dysthymic with congruent affect; he was casually dressed, and appeared fairly well-groomed.  He had fair attention and concentration.  Insight and judgment appeared good.  Records dated in January and April 2010 noted that his grooming was normal; hygiene appeared adequate; attention and concentration were normal; his speech as normal, and speech content was linear and goal-directed.  Records dated in May 2010 noted he was alert and oriented to name, place, and person; and that he had fluent speech.  He was also noted to be casually dressed and well-groomed on the September 2013 VA examination, with no evidence of any speech impairment.  As such, these records reflect his service-connected major depression has not resulted in speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.

The Board acknowledges that the Veteran's service-connected major depression has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  The issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the Veteran's level of occupational and social impairment, in addition to the anecdotal evidence from the Veteran regarding such impairment, are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board observes that the GAF scores assigned to the Veteran during the pendency of this case have generally fallen within the 41 to 60 range.  For example, the April 2009 VA examination assigned a GAF score of 45-50, while the September 2013 VA examination assigned a GAF of 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning ; while scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also Carpenter, supra, (which specifically noted the 51-60 scores).  The Board also notes that the September 2013 VA examiner described the Veteran's depression as moderate.  Further, the September 2013 examiner described the Veteran's overall level of occupational and social impairment as reflecting reduced reliability and productivity, which is consistent with the current 50 percent rating criteria.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Moreover, the use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  However, the aforementioned findings by the VA examiners as to the Veteran's level of occupational and social impairment is consistent with the other evidence of record, to include the Veteran's own anecdotal evidence.  Here, the Board finds that this evidence indicates the Veteran's level of occupational and social impairment during the pendency of this case is adequately reflected by his current schedular evaluation of 50 percent, and does not warrant a rating in excess thereof.  Moreover, this evidence also reflects his major depression has not resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 50 percent for his service-connected major depression.  In making this determination, the Board considered the applicability of "staged" ratings.  However, a thorough review of the record does not reflect any distinctive period(s) where the severity of the Veteran's service-connected major depression warranted a rating in excess of the 50 percent evaluation currently in effect.  Therefore, no such "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board acknowledges that not all of the Veteran's specific symptoms from his major depression are noted in the general rating formula.  However, as noted by the holding in Mauerhan, supra, the focus is not the specific symptomatology but the overall impact a claimant's symptoms have upon his occupational and social functioning.  Here, the Board has already determined that the Veteran's level of such impairment from his service-connected major depression is adequately reflected by the current schedular evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected major depression and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that in Rice, supra, the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As noted in the Introduction, the Board has previously determined that the issue of entitlement to TDIU is properly before it pursuant to Rice, and will be discussed in the adjudication below.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Board has already determined the Veteran does not satisfy the criteria for a rating in excess of 50 percent for his service-connected major depression.  In addition to his major depression, the Veteran is service-connected for diabetes mellitus, evaluated as 10 percent disabling prior to May 28, 2013, and a 20 percent rating thereafter; dural calcification, etiology unknown, benign, forehead, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; post-operative residuals of pilondial cystectomy, low back, evaluated as noncompensable (zero percent); and bilateral hearing loss, evaluated as noncompensable.  His overall combined rating is 70 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular standards for consideration of a TDIU.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the record, to include a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) submitted by the Veteran in 2013 reflects he has a high school education, and that he had 20 years experience as a telephone technician.  Although the record reflects he has not worked since the early 1990s, and that he retired due to disability, the Veteran himself has reported, to include on the 2013 VA Form 21-8940, that this was due to a nonservice-connected back disorder.  The record also reflects he experiences significant occupational impairment from other nonservice-connected disabilities, to include a right wrist disorder, hypertension, chronic obstructive pulmonary disease (COPD), a skin disorder, and gastroesophageal reflux disease (GERD).  Under the law, the impairment caused by his nonservice-connected disabilities is not for consideration in determining entitlement to a TDIU.  See Van Hoose, supra.

The Board further notes that no competent medical opinion is of record to the effect that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  In fact, the September 2013 VA examination stated that the while Veteran's major depression symptoms may cause mild impairment in his ability to maintain a work schedule, or tardiness and absenteeism; it was the examiner's opinion that the Veteran's major depression disorder does not stop him from obtaining or maintaining gainful employment.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  

In this case, the September 2013 VA examiner is presumed qualified to render a competent medical opinion, and is familiar with the Veteran's medical and occupational history based upon review of the VA claims folder and examination of the Veteran.  Further, the examiner noted pertinent findings regarding this history in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale consistent with the objective medical findings.  Consequently, the Board finds that this opinion is persuasive and entitled to significant probative value in this case.

The Board also finds that the other evidence of record, to include the April 2013 VA examination of the service-connected diabetes mellitus, does not reflect the Veteran's other service-connected disabilities, by themselves or in the aggregate with the service-connected major depression, is of such severity that it would preclude employment particularly given his education and 20-year work experience as a telephone technician.  In other words, the impairment caused by these disabilities is not demonstrated to preclude him from continuing with such an occupation.  To the extent these disabilities would cause some degree of occupational impairment, to include the type of mild impairment in maintaining a work schedule noted by the September 2013 VA examiner, the Board is of the opinion that such impairment is adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In summary, the evidence, to include the Veteran's own statements, reflect he stopped working due to a nonservice-connected disability; and that his level of occupational impairment from his service-connected disabilities is adequately reflected by the current schedular criteria and does not render him unemployable.  For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  Consequently, his claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected major depression is denied.

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


